Broyles, C. J.
1. Several excerpts from tlie charge of the court are complained of in the motion for new trial. While some of these detached fragments of the charge, if treated alone, are subject to slight criticism, when considered in the light of the charge as a whole, and the facts of the case, none of them discloses reversible error.
2. The verdict in favor of tlie defendant was amply authorized by the evidence. All of the special assignments of error are based on certain excerpts from the charge of the court, and are without substantial merit. The refusal to grant a new trial was not error for any reason assigned. Judgment affirmed.

MacIntyre mid Guerry, JJ., concur.